UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------X

In re                                                          Chapter 13

ADAM S. THIESSEN,                                              Case No. 18-23176(SHL)

                          Debtor.

-------------------------------------------------------X

ORDER DISALLOWING AND EXPUNGING CLAIM OF ANDREW MOLBERT, ESQ.

        Upon the Objection of Adam S. Thiessen to the Claim of Andrew Molbert, Esq., dated

March 22, 2019 (with the exhibits thereto, the “Claim Objection”); and upon the Declaration by

Claimant, Andrew Molbert, Esq., in Opposition to Debtor Adam S. Thiessen’s Objection to

Claim, dated May 6, 2019 and the exhibits thereto, the Reply of Adam S. Thiessen in Support of

His Objection to the Claim of Andrew Molbert, Esq. dated May 9, 2019, and the record of the

hearing held by the Court on the Claim Objection on May 20, 2019; and upon the Supplemental

Memorandum of Law by Claimant, Andrew Molbert, Esq., in Opposition to Debtor Adam S.

Thiessen’s Objection to Claim, dated June 14, 2019, the Supplemental Reply to Motion

Objection to the Claim of Andrew Molbert, Esq. and exhibits thereto, dated October 23, 2019,

the Supplemental Memorandum of Law of Adam S. Thiessen, and all related pleadings and

proceedings herein; and no additional notice or hearing with respect to the Claim Objection

being required; and, after due deliberation and for the reasons stated in the Court’s Memorandum

of Decision on Debtor’s Objection to Claim of Andrew Molbert, Esq., dated January 3, 2020, the

Court having determined that the Claim Objection should be granted; now, therefore, good and

sufficient cause appearing, it is hereby


                                                           1
       ORDERED, that the Claim Objection is granted and Claim No. 3 filed in this case by

Andrew Molbert, Esq. is disallowed and expunged pursuant to 11 U.S.C. § 502 and Fed. R.

Bankr. P. 3007.

Dated: White Plains, New York
       January 6, 2020

                                                         /s/Robert D. Drain
                                                         Hon. Robert D. Drain,
                                                         United States Bankruptcy Judge




                                              2
